Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145339 & (36)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  MARVIN MARSHALL and                                                                                                 Justices
  CHRISTINE MARSHALL,
            Plaintiffs-Appellants/
            Cross-Appellees,
  v                                                                 SC: 145339
                                                                    COA: 301725
                                                                    Charlevoix CC: 10-091822-NF
  BOYNE USA, INC.,
           Defendant-Appellee/
           Cross-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 15, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would reverse the judgment
  of the Court of Appeals and reinstate the trial court’s order denying defendant’s motion
  for summary disposition.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
         h1128                                                                 Clerk